Citation Nr: 0919255	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 40 percent for a 
low back disability, degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION


The veteran had active military service from August 1953 to 
August 1957.

The Board of Veterans' Appeals (Board) issued a decision in 
October 2003 reopening the Veteran's claim for service 
connection for a low back disability on the basis of new and 
material evidence.  The Board then proceeded to remand the 
claim to the RO, via the Appeals Management Center (AMC), for 
further development before readjudication of the claim on the 
underlying merits.

After completing this additional remand development, the AMC 
issued a decision in June 2004 granting service connection 
for degenerative disc disease (DDD) of the lumbar spine and 
assigning an initial 40 percent rating retroactively 
effective from January 18, 2002, the date of receipt of the 
Veteran's petition to reopen this previously denied, 
unappealed claim.  This appeal to the Board ensued for a 
higher initial rating for this disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regrettably, the Board must again remand this case to the RO 
via AMC.


REMAND

In the May 2007 informal brief, the Veteran's accredited 
representative asserts that the Veteran's low back disability 
has increased in severity since his most recent 
VA compensation examination some 5 years ago, in April 2004.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when, as here, a Veteran alleges a disability is 
worse than when originally rated (or last examined by VA), 
and the available evidence is too old to adequately 
assess the current state of the condition, VA must provide a 
new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
compensation examination to assess the 
current severity of his 
low back disability - DDD of the lumbar 
spine.

Measure the ranges of motion in the 
thoracolumbar segment of the Veteran's 
spine, also specifying normal range of 
motion, and state whether there are any 
neurological manifestations of his low 
back disability (e.g., lower extremity 
radiculopathy).  If there is, describe the 
severity of it (mild, moderate or severe).

Also consider whether there is any 
functional loss due to reduced or 
excessive excursion, or from decreased 
strength, speed, or endurance, as well as 
any because of the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, the 
examiner should comment on any functional 
loss due to weakened movement, 
premature/excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
Veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.

The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the lumbar 
joints.  It is important for the 
examiner's report to include a description 
of the above factors that pertain to 
functional loss due to the low back 
disability that develops on prolonged use 
(e.g., repetitive activity) or when, for 
example, the veteran's symptoms are most 
prevalent ("flare-ups").  To the extent 
possible, the examiner should try and 
quantify the degree of any additional 
range of motion loss due to pain on use or 
during flare-ups.

Also in assessing the severity of the DDD, 
the examiner should indicate whether there 
have been incapacitating episodes (and, if 
so, how many and the total duration of 
them during the past 12 months).

All opinions expressed should be supported 
by reference to pertinent evidence.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.

Advise the Veteran that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



